Citation Nr: 0830504	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-29 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial rating for headaches, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 2000 to August 
2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  In the decision, the RO granted service 
connection for headaches, and assigned a 10 percent initial 
disability rating, effective in March 2006.  


FINDINGS OF FACT

The veteran does not have headaches with characteristic 
prostrating attacks occurring on average once a month over 
the last several months.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 
percent for headaches are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 
8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the content requirements of notice 
mandated by law have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO, dated 
in June 2006, provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim, what 
evidence was to be provided by him, and what evidence the VA 
would attempt to obtain on his behalf.  The veteran also was 
provided extensive information regarding the rating criteria 
contained in the applicable Diagnostic Code in the statement 
of the case, which was issued in August 2007, as well as 
additional opportunity to submit evidence (which he did), and 
his claim was readjudicated considering the submitted 
evidence.  Therefore, there was no prejudice as a result of 
the timing of the notification.  In addition, the veteran's 
claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted and the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, the law 
requires no further notice.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed; and the Board concludes, the appeal may 
be adjudicated without a remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service treatment records were unavailable, but 
this is not prejudicial to the veteran, as service connection 
has been granted and disability is rated according to current 
condition.  VA medical records and relevant private treatment 
records have been obtained, and the veteran has declined a 
hearing on his claim.  Importantly, the veteran was also 
afforded a VA medical examination and an appropriate medical 
opinion was provided.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim, and no further assistance to the veteran with the 
development of evidence is required.  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.

According to the United States Court of Appeals for Veterans 
Claims (Court), when an appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original grant of service connection, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 8100, under 38 C.F.R. § 4.124a, provides that 
the highest rating for migraines, 50 percent, is warranted 
for migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent rating is appropriate for 
migraines with characteristic prostrating attacks occurring 
on average once a month over the last several months.  The 
lowest compensable rating, 10 percent, is warranted for 
migraines with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  

The evidence of record indicates the veteran sought treatment 
for his headaches in April 2006.  During this visit the 
veteran indicated he experienced headaches for the past 4 
years, but the headaches recently increased in frequency and 
became more severe.  At this time the veteran reported having 
3 to 4 headaches per week.  At this visit the veteran was 
prescribed medicine to aid the pain of his headaches and 
instructed to return to the clinic if the medication did not 
aid his headaches or if the pain got worse.

The next time the veteran sought treatment for his headaches 
was in January 2007.  A VA treatment note from this time 
indicates the veteran's chief complaint was a headache that 
lasted for 2 weeks.  The veteran further indicated that this 
was his first headache since April 2006.  The examiner 
prescribed the veteran medication to aid his headaches, and 
provided that the medications could be refilled.  

A January 2007 private treatment note also documents 
treatment for this episode.  At this time, the veteran 
indicated that his headaches lasted from 1 to 2 weeks for the 
past six months.  However, it appears the veteran also 
indicated these headaches did not interfere with his work, 
school, or normal activities.  It is also noted that the 
veteran was taking prescription medication for his headaches.  

In July 2007 the veteran underwent a VA examination that 
evaluated his migraine headaches.  At this time the examiner 
noted that the veteran reported his headaches lasted a day or 
more, and consequently he missed three or more days of work a 
month.  The veteran also reported that during his headaches 
he avoided light.  The examiner noted, however, that all but 
one of the veteran's prescriptions for migraine headaches had 
not been refilled since January 2007.  The prescription that 
had been refilled was refilled in July 2007.  At this time 
the veteran was diagnosed with migraine syndrome.

After considering all the evidence of record, the Board finds 
that the veteran's migraine headaches do not meet the 
schedular criteria for a 30 percent disability rating.  A 30 
percent disability rating requires migraines with 
characteristic prostrating attacks occurring on average once 
a month over the last several months.  No reliable medical 
examination results indicate the veteran's migraines are 
prostrating in nature, as prior to January 2007, the veteran 
had not sought treatment for his headaches in 9 months.  
Though the veteran has indicated that he is unable to attend 
work on many occasions, his medical treatment records does 
not support this statement.  The January 2007 private 
treatment note suggests the veteran does not miss work or 
interrupt his normal activities due to his migraine 
headaches.  Additionally the fact that the veteran has failed 
to refill medications prescribed to aid the pain of his 
headaches also weighs against a higher disability rating.  
Accordingly, the Board concludes that the criteria for an 
initial disability rating in excess of 10 percent for 
headaches have not been met.  The Board also finds that a 
staged rating would not be applicable in this case, as there 
is no convincing evidence that the severity of the disorder 
has varied during the pertinent period of time.  




ORDER

An initial rating higher than 10 percent for headaches is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


